I am of the opinion that the record herein discloses conclusively that the payments made to the employee were sick benefit payments. If this is true, the finding of the Industrial Commission that the payments were in lieu of compensation was erroneous. In my judgment the commission should have determined whether the statute of limitations was tolled by reason of the conduct and representations of the employer or its insurance carrier relative to the payments made. If such conduct and representations were sufficient to reasonably lull the claimant into a false sense of security, and by reason thereof he failed to file his claim within the statutory time prescribed, his failure would be justified and the statute would be tolled.